Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
1. A computer implemented method for generating and updating a machine learning model comprising: reusing business conversations as a training data set; defining and extracting features from the training data set; selecting models; defining parameters for the models; optimizing the parameters in a distributed computing setting; deploy model; augment training data; and deploy updated model using the augmented training data.
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of generating and updating a machine learning model (mental process of modeling with assistance of pen and paper) comprising: 
reusing business conversations as a training data set (mental process of modeling conversations/messages with assistance of pen and paper); defining and extracting features from the training data set (mental process of modeling and choosing feature, words, pairs, etc. with assistance of pen and paper); selecting models (mental process of selecting a thought/decision process); defining parameters for the models (mental process of choosing data, words, pairs, etc. for modeling); optimizing the parameters in a distributed computing setting (mental process of modeling with assistance of pen and paper); deploy model (mental process of modeling with assistance of pen and paper); augment training data (mental process of modeling and choosing data to add to model with assistance of pen and paper); and deploy updated model using the augmented training data (mental process of modeling with assistance of pen and paper). but for the recitation of generic computer components. 
That is, other than reciting “computer implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer implemented” language, modeling in the context of this claim encompasses the user manually deciding what words or conversations to model. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of computer implemented The processor is recited at a high-level of generality (i.e., as a generic processor performing computer operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implemented amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Computer implemented amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) or in the alternative adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea – see MPEP 2106.05(f)). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
2. The method of claim 1, further comprising generating visualization metrics (mental process of modeling using pen and paper).3. The method of claim 2, wherein the visualization metrics includes accuracy, precision, recall, f1-score, and f_beta-score. (mental process of modeling using pen and paper)4. The method of claim 3, wherein the visualization metrics include generating a tree visualizer, response browser and an accuracy browser. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))5. The method of claim 1, wherein the reusing business conversations comprises: manually identifying actions applicable to a conversation (mental process identifying actions); automatically identifying context of responses in the conversation (thinking about how to model or make a decision); generate instance-label pairs for each response (mental process choosing pairs); randomly select a preset number of instance-label pairs as the test data set (mental process of selecting zero or more pairs).6. The method of claim 1, wherein the defining and extracting features comprises: processing messages in the test data into sentences, parts of speech, normalized tokens, phrase chunks, syntactic dependencies, and constituency trees(mental process of modeling with assistance of pen and paper); perform name entity recognition to extract concepts; normalize the name entities; extract concept associations; generate lexicons for the concept associations; and obtain features(mental process of modeling with assistance of pen and paper).7. The method of claim 1, wherein the deployment of the model includes embedding the model into a docker image (mental process of using pen and paper to make an image), generating a decision tree using the docked model (mental process of modeling or performing math), linking the model to a classifier service, adding rules to assist the classifier service, and provision a server and network for the model(additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)).8. The method of claim 5, wherein the training data augmentation includes repeating feature extraction on a new data set, augmenting the instance-label pairs with newly identified features, versioning models based upon size of the training set, verifying subsequent version of the model outperforms earlier version of the model, and deploying the subsequent version of the model. (mental process of modeling with assistance of pen and paper)9. The method of claim 1, further comprising configuring a hard rule fallback process. (mental process of modeling with assistance of pen and paper)10. The method of claim 1, further comprising configuring the model for human loop-in. (mental process of modeling allowing a human to assist)11. The method of claim 10, wherein configuring the model for human loop-in includes determining classification categories that are to be routed to human operators.(mental process or e.g., deciding what questions to ask a human)


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2020/0097563) in view of Sapugay (US 2019/0294673).
Alexander discloses:
1. A computer implemented method for generating and updating a machine learning model (machine learning models updated/optimized, 0028; “Vectors corresponding to the context-response pairs are evaluated for similarity and the loss is calculated (e.g., by the loss calculation component) using the corresponding labels (e.g., 1 or 0), which optimizes the model by back-propagating errors through a neural network (e.g., the word embedding function) as the model is trained.”, 0030; “The intent classification model training procedure may be performed on a corpus of conversation data, which may be received from the device 505 (e.g., a cloud client 105).”, 0045) comprising: 
reusing business (nonfunctional descriptive) conversations as a training data set (reads on using previous voice, dialog, conversation data, “The training model includes a training data generator, an embedding component, a vector comparison component, and a loss calculation component. The training data generator generates the training data for the model by generating a set of context-response pairs and a label corresponding to each context-response pair of the set based on the historical conversation data”, 0030); 
defining and extracting features from the training data set (features can read on any data pertaining to training data but Alexander fails to particularly call for “features” per se); 
selecting models (does not specify when or how often, reads on selecting a model and updating a model and selecting it again); 
defining parameters for the models (reads on the underlying algorithms that govern the training and optimizing of the models; “Vectors corresponding to the context-response pairs are evaluated for similarity and the loss is calculated (e.g., by the loss calculation component) using the corresponding labels (e.g., 1 or 0), which optimizes the model by back-propagating errors through a neural network (e.g., the word embedding function) as the model is trained.”, 0030); 
optimizing the parameters in a distributed computing setting (“Vectors corresponding to the context-response pairs are evaluated for similarity and the loss is calculated (e.g., by the loss calculation component) using the corresponding labels (e.g., 1 or 0), which optimizes the model by back-propagating errors through a neural network (e.g., the word embedding function) as the model is trained.”, 0030); 
deploy model (reads on using models, models are trained, used, re-trained and used again, e.g., 0030-0032); 
augment training data (reads on e.g., adding training data, retraining, or optimizing models, 0153; 0016; “Additional intent seed inputs are input into the model, and the additional intent vectors are generated”, 0019); and 
deploy updated model using the augmented training data (reads on using models, models are trained, used, re-trained and used again, e.g., 0030-0032).
However, Alexander fails to particularly call for using the phrase features.
Sapugay teaches features ( the processor 82 may access rules 114 stored in the database 106 that define or specify particular features that should be modified within the corpus of utterances 112 before intent mining of the utterances 112 occurs. These features may include special characters (e.g., tabs), control characters (e.g., carriage return, line feed), punctuation, unsupported character types, uniform resource locator (URLs), internet protocol (IP) addresses, file locations, misspelled words and typographical errors, and so forth. In certain embodiments, the vocabulary manager 118 of the NLU framework 104 may perform at least portions of the cleansing and formatting step 150 to substitute out-of-vocabulary words based on synonyms and domain-specific meanings of words, acronyms, symbols, and so forth, defined with the rules 114 stored in the database 106. “”, 0063; “in certain embodiments, the utterance 122 may be added to the utterances 112 stored in the database 106 for continued improvement of the intent/entity model 108 and/or the conversation model 110 via a semantic mining process”, 0052).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using features of e.g., voice, conversation data, etc. to train, re-retrain, or optimize a model allows for granularity to pick and choose what is important to have model trained on.2. The method of claim 1, further comprising generating visualization metrics (data may be visualized, “administrator may visualize and analyze the data”, 0019; “An administrator of a cloud client 105 may utilize the user interface system 600 as a visualization tool for many different chat instances.”, 0053; 0090; 0138; 0158).5. The method of claim 1, wherein the reusing business conversations comprises: manually identifying actions applicable to a conversation (reads on users having the ability to interact with model “model training requires very little or no input on the part of an administrator”, 0034); automatically identifying context of responses in the conversation (using model, may be unsupervised, “ intent classification system that is trained, in an unsupervised manner, on unlabeled historical conversation data. The historical conversation data includes a series of inputs (e.g., by a user) and responses (e.g., by a bot or agent) for many different conversations”, 0029); generate instance-label pairs for each response (uses pairs, e.g., 0019; “The number of true pairs of the set may be configured by an administrator before the data is trained”, 0040); randomly select a preset number of instance-label pairs as the test data set (reads on one or more pairs selected/used, e.g., 0016, 0030, 0040).10. The method of claim 1, further comprising configuring the model for human loop-in (reads on supervised or human interacting with model; “A machine learning model is trained on the set of intents and set of example inputs for many intents. Such systems require potential inputs to be labeled (e.g., categorized) and thus are supervised models”, 0028; “The number of true pairs of the set may be configured by an administrator before the data is trained.”, 0040).

11. The method of claim 10, wherein configuring the model for human loop-in includes determining classification categories (reads on any, all, zero, one or more; category reads on topic/intent “The chat data is highly structure because chat conversations may cover a narrow range of topics (e.g., order status, receipt, return process). That is, a conversation session may generally be related to a single intent. Each conversation session of the chat data generally tends to relate to a narrow topic, and the conversation data includes defined relationships”, 0029; “The trained word embedding function generates a set of intent vectors based on the intent seed inputs, such that each intent vector corresponds to an intent category.”, 0036; 0043; 0047) that are to be routed to human operators (reads on routing zero categories to a human; both human operated/supervised and fully automatic/unsupervised models are disclosed).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123